Citation Nr: 1610731	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-39 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for restrictive airway disease for the time period prior to July 1, 2007.

2.  Entitlement to a rating in excess of 50 percent for sleep apnea with restrictive airway disease for the time period since July 1, 2007.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the time period prior to April 24, 2014.

4.  Entitlement to TDIU for the time period since April 24, 2014.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran served on active duty from July 1973 to December 1975 and from September 1976 to July 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) (hereinafter Agency of Original Jurisdiction (AOJ)). 

In March 2011, the Board remanded the issue of entitlement to an increased rating for the service-connected restrictive airway disease.  The Board also denied service connection for sleep apnea to include on a secondary service connection basis.  The Veteran then appealed the denial of service connection for sleep apnea to the United States Court of Appeals for Veterans Claims (Court); the Court then granted the motion for a joint remand in an October 2011 order.

In July 2010, the Board remanded the appeal in order for the Veteran to be afforded a Board hearing and, in December 2010, the Veteran presented testimony at a Board hearing.  A transcript of the hearing is associated with the Veteran's claims folder.  The Veterans Law Judge (VLJ) who conducted the Veteran's December 2010 hearing is no longer with the Board and, in March 2012, the Veteran was informed of his right to a new Board hearing.  In April 2012, he requested a new Travel Board hearing and, in August 2012, the issues of entitlement to service connection for sleep apnea and an increased rating for the service-connected restrictive airway disease were remanded for a Travel Board hearing.  The Veteran then testified before the undersigned Veterans Law Judge in January 2013. 

In a decision dated May 2013, the Board awarded service connection for sleep apnea, which terminated the appeal to that issue.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  At that time, the Board determined that the issue of entitlement to TDIU had been reasonably raised during the adjudicatory process of the underlying claim for an increased rating for restrictive airway disease and, thus, was deemed on appeal.  See Rice v. Shinseki, 22 Vet. App. 447,454-455 (2009).  The Board remanded the issues of entitlement to an increased rating for restrictive airway disease and entitlement to TDIU for further development.

By rating decision dated October 2013, the AOJ implemented the Board's May 2013 decision which granted service connection for sleep apnea.  At that time, the AOJ awarded a 50 percent rating for a disability characterized as "SLEEP APNEA WITH RESTRICTIVE AIRWAY DISEASE (PREVIOUSLY DC 6603-6600)," under DC 6847, effective July 1, 2007.  See 38 C.F.R. § 4.96(a) (instructing that, when rating coexisting respiratory disorders, ratings under DCs 6600 through 6817 and 6822 through 6847 will not be combined; a single rating will be assigned under the diagnostic code which reflects the predominant disability.)  

Notably, the Veteran filed his current increased rating claim for restrictive airways disease on July 1, 2007, which is the date of the award of service connection for sleep apnea.  The Court has noted that, when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase is received if it is factually ascertainable that an increase in disability occurred within that time frame.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (citing to 38 U.S.C.A. § 5110).  Thus, the Hart Court held that the relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Court also held that staged ratings are appropriate when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, this claim has been rephrased to reflect that a staged rating has been assigned when considering the one year period prior to filing the increased rating claim.

Regarding the characterization of the TDIU claim, the Board finds that, as a matter of law, the Veteran is not entitled to TDIU for the time period prior to April 24, 2014 but that he is eligible for TDIU consideration for the time period since April 24, 2014.  Thus, the Board has listed these as two separate claims for procedural purposes.

In September 2014, the Veteran elected the Florida Department of Veterans Affairs as his representative in the appeal.  See VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) received September 2014.  This election revoked the prior power of attorney on behalf of Attorney Ronald C. Sykstus.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Additional documents are stored electronically in Virtual VA.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for sinus disease and allergic rhinitis have been raised by the record.  See, e.g., Transcript of Decision Review Officer (DRO) hearing dated August 2009 (alleging the onset of sinus disease in service which had not received compensation); VA clinic record dated May 2002 (examiner reporting the onset of allergic rhinitis in service); and VA examination dated June 2008.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues which are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Board's decision below addresses the claims of entitlement to a rating in excess of 10 percent for restrictive airway disease for the time period prior to July 1, 2007, entitlement to a rating in excess of 50 percent for sleep apnea with restrictive airway disease for the time period since July 1, 2007 and entitlement to TDIU for the time period prior to April 24, 2014.  The issue of entitlement to TDIU for the time period since April 24, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.

FINDINGS OF FACT

1.  For the time period prior to July 1, 2007, it is not factually ascertainable that the Veteran's service-connected respiratory disorder (which did not include sleep apnea) increased in severity as it was manifested by asthma symptoms which did not require daily inhalational or oral therapy with PFT post-bronchodilator readings of an FEV-1 of 84.6 percent predicted, an FEV-1/FVC of 74 percent and a DLCO (SB) of 92.7 percent predicted.  

2.  For the time period since July 1, 2007, the Veteran's service-connected respiratory disorder (which included sleep apnea) required use of a CPAP machine with post-bronchodilator PFT readings no worse than an FEV-1 of 62 percent predicted, an FEV-1/FVC of 74 percent, and a DLCO (SB) of 87 percent predicted.

3.  For the time period prior to April 24, 2014, the Veteran was engaged in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for restrictive airway disease for the time period prior to July 1, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.96, 4.97, Diagnostic Codes (DCs) 6600, 6602, 6603 (2015).

2.  The criteria for a rating in excess of 50 percent for sleep apnea with restrictive airway disease for the time period since July 1, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.96, 4.97, Diagnostic Codes 6600, 6602, 6603, 6847 (2015).

3.  The criteria for entitlement to TDIU for the time period prior to April 24, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.16, 4.17 (2015); Faust v. West, 13 Vet. App. 342, 356 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and duty to assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Regarding claims for increased compensation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

With respect to the TDIU claim for the time period prior to April 24, 2014, the undisputed employment and earnings information provided by the Veteran establishes that this claim must be denied as a matter of law.  Thus, there is no further duty to notify or assist the Veteran with respect to this claim.  See VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide VCAA notice where there is no legal basis for claim or where undisputed facts render the claimant ineligible for the benefit sought).

With respect to the increased rating claim for the Veteran's pulmonary disability, the Board finds that VA has satisfied its duty to notify under the VCAA.  Here, the Veteran was not provided compliant VCAA notice prior to the initial adjudication in June 2008.  However, a January 2009 AOJ letter provided the Veteran notice of the criteria for evaluating both pulmonary emphysema and chronic bronchitis as well as the criteria for establishing an effective date of award.  An April 2011 AOJ letter advised the Veteran of the types of evidence and information necessary to substantiate his claim for an increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The timing deficiency was cured in subsequent readjudications in supplemental statements of the case (SSOCs) dated October 2012 and July 2015.  Prickett, 20 Vet. App. at 376.

VA's duty to assist the Veteran has also been satisfied with respect to the increased rating claims.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The service treatment records (STRs) and all relevant VA and private clinical reports identified by the Veteran have been obtained.  The Veteran was also most recently afforded VA examination in June 2015.  Notably, the VA examiner referred to the Veteran's asthma as being of nonservice-connected origin.  As addressed below, the Board finds that the Veteran's service-connected respiratory disability includes asthma symptoms.  The examination report findings and extensive clinic records provide all findings necessary to evaluate all aspects of the Veteran's service-connected respiratory impairment.  The Board also finds that the record does not suggest an increased severity of overall respiratory disability since the June 2015 VA examination.  As such, additional examination is not warranted.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the January 2013 hearing, the undersigned Veterans Law Judge correctly identified the issues then on appeal.  The undersigned elicited information from the Veteran regarding his symptomatology and the functional impairments caused by his disability.  The undersigned also inquired about any outstanding evidence which may be capable of substantiating the claim.  As a result of that testimony, the Board directed further development which included allowing him to obtain representation, obtaining specific evidence identified as relevant to his claim, and for additional VA examination.  The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied.  To the extent any such notice may have been inadequate, this was effectively cured by the Board providing such explanation of the issues and suggesting submission of evidence in the subsequent remand the Board issued to develop the increased rating and TDIU claims on appeal. 

As indicated, the appeal was previously remanded by the Board in July 2010, March 2011, August 2012 and May 2013 which conferred upon the Veteran the right to compliance with the instructions therein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The record reveals that there has been substantial compliance with the Board's prior remand directives as the AOJ scheduled the Veteran for a hearing before the Board, provided him notice of the types of evidence and/or information necessary to substantiate his claim, assisted the Veteran in associating with the claims folder his private treatment records, associated with the claims folder VA treatment records, and obtained VA examination reports.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). 

At this time, the Board finds no indication in the record that additional evidence relevant to the claims decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the issues adjudicated below, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007).  As such, the Board may proceed to adjudication of the claims decided herein.

II.  Applicable criteria

The Veteran seeks higher disability ratings for his service-connected respiratory disorders.  Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges separate ratings may be assigned for separate periods of time based on the facts found.  Hart, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

The Veteran is service-connected for several pulmonary disorders.  Respiratory disorders are evaluated under DCs 6600 through 6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), ratings under these diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).

The Board initially observes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

A March 1995 AOJ rating decision granted service connection for "restrictive" airways disease, and assigned an initial rating under Diagnostic Code (DC) "6603-6600."  This contemplates evaluating the Veteran's service-connected respiratory disorder under the rating criteria for "DISEASES OF THE TRACHEA AND BRONCHI," including chronic bronchitis (DC 6600) and pulmonary emphysema (DC 6603).  

As discussed in the INTRODUCTION section, the AOJ's October 2013 rating decision awarded a 50 percent rating for a disability characterized as "SLEEP APNEA WITH RESTRICTIVE AIRWAY DISEASE (PREVIOUSLY DC 6603-6600)," under DC 6847, effective July 1, 2007.

The AOJ's last adjudication, in the September 2015 SSOC, informed the Veteran "[a]lthough you have had recent respiratory treatment, the recent respiratory problems are not shown to be related to service connected restrictive airway disease."  The AOJ did not specifically identify the type of "respiratory treatment" which was not due to service-connected disability.  However, the available VA and private treatment records reference the Veteran's treatment for asthma and "asthmatic bronchitis" in 2015.  A June 2015 VA respiratory examination report also referenced the Veteran's treatment for restrictive lung disease as well as asthma "which is not service connected or related to [the] Veteran's restrictive lung disease."

Thus, it appears from the record that the AOJ has deemed the Veteran's asthma as being non-service-connected in origin.  Notably, asthma is rated under DC 6602 which contains diagnostic criteria which differs from DC "6603-6600" that has been considered by the AOJ.

As addressed more fully below, the Board finds that the Veteran's reactive airways disease with asthma is part and parcel of his service-connected respiratory disorder.  While the AOJ has not specifically applied the criteria for bronchial asthma (DC 6602), the Board finds no prejudice to the Veteran in considering these criteria in the present appeal.  See 38 C.F.R. § 20.903 (authorizes the Board to address law in the first instance without notice to the appellant); 76 Fed. Reg. 17,544 (Mar. 30, 2011) (explaining that parties dealing with the government are generally charged with knowledge of the law and statutes, regulations and case law are matters of public record).

DC 6600 pertains to chronic bronchitis and provides for a 10 percent rating where forced expiratory volume in one second (FEV-1) is 71- to 80-percent predicted; or if the FEV-1 to forced vital capacity (FVC) ratio is 71 to 80 percent; or if diffusion capacity of the lung for carbon monoxide (DLCO) by the single breath method (SB) is 66- to 80-percent predicted.  A 30 percent rating contemplates FEV-1 of 56- to 70-percent predicted; or FEV- 1/FVC of 56 to 70 percent; or DLCO (SB) of 56- to 65-percent predicted. 

Under DC 6600, the next higher 60 percent rating requires FEV-1 of 40- to 55-percent predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO(SB) of 40- to 55-percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating requires FEV-1 less than 40 percent predicted; or FEV-1/FVC less than 40 percent; or DLCO(SB) of less than 40-percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiorespiratory limitation); or cor pulmonale (right-sided heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by echo or cardiac catheterization); or an episode or episodes of acute respiratory failure; or oxygen therapy. 

DC 6602 pertains to bronchial asthma and provides for a 10 percent rating where forced expiratory volume in one second (FEV-1) is 71- to 80- percent predicted; or if the FEV-1 to forced vital capacity (FVC) ratio is 71 to 80 percent; or intermittent inhalational or oral bronchodilator therapy.  A 30 percent evaluation requires FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication. 

Under DC 6602, a 60 percent evaluation requires FEV-1 of 40 to 55 percent predicted, or FEV- 1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent evaluation requires FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; there is more than one attack per week with episodes of respiratory failure, or required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, DC 6602.

DC 6603 pertains to pulmonary emphysema and is identical to the rating criteria for chronic bronchitis under DC 6600.

DC 6847 pertains to sleep apnea syndromes (obstructive, central and mixed).  A noncompensable rating is warranted for being asymptomatic but with documented sleep disorder breathing.  A 30 percent rating is warranted for persistent day-time hypersomnolence.  The currently assigned 50 percent rating effective July 1, 2007 contemplates use of breathing device such as a CPAP.  A 100 percent rating is warranted for chronic respiratory failure with carbon monoxide retention or cor pulmonale, or; requires tracheostomy.  38 C.F.R. § 4.97, DC 6847.

For the most part, VA evaluates PFT results based upon post-bronchodilation results.  See 61 Fed. Reg. 46720 (Sept. 5, 1996).  In so deciding, VA noted that The American Lung Association/American Thoracic Society Component Committee on Disability Criteria had recommended testing for pulmonary function after optimum therapy based upon reasoning that the results of such tests reflected the best possible functioning of an individual and were the figures used as the standard basis of comparison of pulmonary function.  It was also noted that using post-bronchodilation results would assure consistent evaluations.  Id. at 46723. 

VA amended the rating schedule concerning respiratory conditions, effective October 6, 2006, to clarify the use of PFTs in evaluating respiratory conditions.  See 71 Fed. Reg. 52457 -01 (Sept. 6, 2006).  A new paragraph (d) to 38 C.F.R. § 4.96, titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven provisions.  PFTs are required to evaluate respiratory conditions except in certain situations.  If a DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case. 

When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs.  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes with some exceptions; when evaluating based on PFTs.  Post-bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results, then the pre- bronchodilator values should be used for rating purposes.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately reflects the level of disability should be used for evaluation, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.

In issuing the final rule for section (d) above, VA noted that the regulations did not require that a maximum exercise capacity test be conducted in any case.  Notably, VA stated that the test was not routinely conducted and not even available in some medical facilities.  Rather, the standard of measure could provide an alternative to an increased rating if already available of record.  71 Fed. Reg. at 52458.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16.  For TDIU purposes, marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.17.  Factors to be considered, however, will include the Veteran's employment history, educational attainment, and vocational experience.  38 C.F.R. § 4.16.

In Faust v. West, 13 Vet. App. 342, 356 (2000), the Court held actual employability is shown as a matter of law by substantially gainful employment.  This means employment that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works.  Id.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

III.  Respiratory disability

Historically, the Veteran received in service treatment for various respiratory symptoms which included upper respiratory infections (URIs), acute pharyngitis, tonsillitis, bronchitis and "reactive" airways disease.  His original VA examination, conducted in October 1994, reflected his complaints of a productive cough and nighttime wheezing. 

The March 1995 AOJ rating decision granted service connection for "restrictive" airways disease and assigned an initial noncompensable rating under DC 6603.  The AOJ also granted service connection for tonsillitis and assigned a noncompensable rating under DC 6516.

Thereafter, the available records reflect that the Veteran was seen in the VA clinic setting in May 2002 reporting symptoms of persistent nasal congestion, rhinitis and nighttime wheezing.  On examination, the Veteran demonstrated wheezing bilaterally.  The examiner provided the following assessment:

I suspect the patient has asthma.  He also has allergic rhinitis.  He has a long history of this dating back to his service... 

An August 2002 VA respiratory examination report, inter alia, provided diagnoses of history of restrictive airway disease with chronic bronchitis related to military service, and history of chronic rhinitis since the military.  An April 2003 respiratory examination report provided the following assessment:

Recurrent upper respiratory tract infections with tonsillitis/laryngitis, and this also is associated with hoarseness, with respiratory congestion and usually upper respiratory tract infection, and bronchial spasm, and the veteran is likely to have extrinsic asthma, which is activated by this recurrent respiratory tract infections which happen about three to four times a year.

Thereafter, the private and VA clinic records reflect continued treatment for asthma, identified as "extrinsic" asthma by VA clinicians.

The Veteran filed the current increased rating claim on appeal in December 2007.  In pertinent part, a September 2007 VA clinic record noted the Veteran's report of more frequent use of an inhaler for extrinsic asthma, which was described by the examiner as having a definite seasonal component which started in February and had been under reasonable control with medication.  The Veteran denied shortness of breath, and continued to use a continuous positive airway pressure (CPAP) machine for sleep apnea to alleviate his fatigue.  Examination at that time demonstrated symmetric breath sounds with minimal bilateral rhonchi and prolonged expiration.  

On VA examination in June 2008, the Veteran described breathing difficulty due to nasal congestion and allergies while in service.  Over the past 3 to 4 years, he had experienced a decrease in exercise tolerance and dyspnea on exertion.  He had a chronic morning cough with sputum production.  He denied chest pain, hemoptysis or weight loss.  He was also being treated for intrinsic asthma by his VA physician.  He denied any exacerbations of respiratory illness requiring emergency room visit or hospitalization.  On examination, the examiner found no evidence of pulmonary hypertension, right ventricular hypertrophy (RVH) or a significant change in weight.  Pulmonary function testing, which revealed post-bronchodilator readings of an FEV-1 of 84.6 percent predicted, an FEV-1/FVC of 74 percent, and a DLCO-SB of 92.7 percent predicted, were interpreted as showing moderate restrictive and mild obstructive ventilatory defects with significant bronchodilator improvement.  The Veteran's diffusion capacity was normal.  The examiner indicated that the Veteran's daily activities were unable to be determined due to comorbid conditions.  

A June 2009 statement from the Veteran's ex-spouse described a history of very heavy snoring which began in approximately 1987, which included episodes of stopped breathing that lasted for minutes.  The Veteran awoke tired and had felt sleepy most of the day.  She reported that he first sought treatment in 1994 after awakening from an episode of stopped breathing and his feeling of dying while sleeping.

At a hearing before a Decision Review Officer (DRO) in August 2009, the Veteran testified to being prescribed an inhaler for his restrictive airways disease.  He described symptoms of chest congestion, breathing difficulty and throat infections which caused him to feel tired.  He described colds and chest infections which occurred every 6 to 8 weeks, which he often treated with over-the-counter (OTC) medications.  He had difficulty ambulating stairs, and had to reduce his activity level.  He had episodes wherein he could barely breathe and caused him stay home for a few days.  He felt he had a 50 percent functioning capacity.  He no longer cut his grass in the sun as he became overheated with heavier breathing.  The Veteran described his respiratory disability as being worsened by sinus disease, which began in service due to cigarette smoking.  He used an inhaler approximately once every couple of weeks.

The record reflects that, in September 2010, the Veteran underwent septoplasty, bilateral inferior turbinate reduction, bilateral maxillary antrostomy, bilateral total ethmoidectomies, sphenoidectomies and frontal sinusotomies.

At a Board hearing in December 2010, the Veteran testified to a worsening of breathing problems since his June 2008 VA examination.  He described difficulty going up stairs and finding it difficult to breathe.  He recently had sinus surgery.  He used an inhaler twice per day as well as Claritin.  He had taken steroids on one occasion prior to sinus surgery.  His respiratory disability caused him to be late to work, and to miss a few days of work a year.  He could barely run anymore due to easy tiring.  He had a long history of excessive snoring and periods of stopped breathing during sleep.  He awoke in the morning feeling tired.  

In February 2011, the Veteran submitted private PFT results which are barely legible.  Notably, the scanned documents are identified as the best image available.  They appear to reflect post-bronchodilator readings of an FEV-1 of at least 62 percent predicted and an FEV-1/FVC of at least 79.2 percent.  A PFT conducted in the VA clinic setting in January 2011 revealed post-bronchodilator readings of an FEV-1 of 85.9 percent predicted and an FEV-1/FVC of 76 percent.  These results were interpreted as showing normal spirometry and lung volumes without significant bronchodilator improvement, and mixed ventilatory defects of mild restrictive and obstructive pattern.

On VA respiratory examination in April 2011, the Veteran reported respiratory symptoms of heavy breathing, sinus problems, fatigue, shortness of breath and moderate dyspnea on exertion.  He had additional symptoms of productive cough, wheezing, snoring and bronchiectasis.  He described himself as asymptomatic during the day unless he exerted himself or had a cold.  His activity level was somewhat decreased.  He used inhaled bronchodilator and inhaled anti-inflammatory medications on a daily basis.  He had intermittent use of oral steroids which occurred approximately 2 times per year.  He denied use of parenteral steroids, antibiotics, or other immunosuppressive therapies.  His use of medications improved his symptoms and had decreased the number of acute attacks.  On examination, there was no evidence of congestive heart failure, pulmonary hypertension, abnormal breath sounds or RVH.  Asthma was not present.  Diaphragm excursion and chest expansion were normal.  There were no signs of significant weight loss or malnutrition.  PFT revealed post-bronchodilator readings of an FEV-1 of 91.8 percent predicted, and an FEV-1/FVC of 75 percent.  The examiner provided diagnoses of restrictive airway disease and history of prolonged tobacco abuse.  The effects of these diagnoses included being assigned different work duties with increased absenteeism.  The Veteran was working full-time as an ROTC instructor.  He reported 2 weeks of lost work time due to bronchitis.  The examiner commented that it was difficult to determine if the Veteran's impairment was from restrictive disease, his obesity or from other comorbid conditions.

The Veteran's private medical records are significant for his January 2014 report of fatigue and chronic bronchitis.  He was noted to have mild chronic obstructive pulmonary disease (COPD) per prior PFTs.  Examination was significant for scattered rhonchi.  He was given assessments of fatigue, chronic bronchitis, obesity and OSA on CPAP.  In April 2014, he presented with symptoms of runny nose with yellowish secretion, headache sinus pressure, fever and body aches worsening over the last 6 days.  His physical examination was significant for scattered rhonchi.  His assessments included acute sinusitis treated with Azithromycin.  In May 2014, he presented with complaint of chest congestion and SOB.  His symptoms had been mildly improved with Zithromax.  However, after stopping treatment, he again had symptoms of congestion, SOB and non-productive cough.  Physical examination was significant for scattered rhonchi.  The impressions include acute bronchitis.  He was given short acting B agonist nebulizer and intramuscular (IM) treatment in the office, and prescribed a 7-day course of Levaquin.

The Veteran underwent additional VA examination in June 2015.  The examiner stated that the Veteran was service-connected for restrictive lung disease but not asthma.  The Veteran described awakening in the morning with congestion, and reported that his daily use of medication helped his breathing.  He did not require the use of oral or parenteral corticosteroid medication, but did require daily inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  The Veteran's respiratory condition did not require use of oral bronchodilators, antibiotics or outpatient oxygen therapy.  He had no asthma attacks with episodes of respiratory failure in the past 12 months, or physician visits for required care of exacerbations.  PFT revealed post-bronchodilator readings of an FEV-1 of 84 percent predicted, an FEV-1/FVC of 74 percent, and a DLCO of 87 percent predicted.

The Veteran had a VA emergency room visitation due to bronchitis in June 2015.  His symptoms included cough and cold symptoms for the past few days, breathing difficulty and a non-productive cough.  Examination demonstrated an audible wheeze.  He was prescribed a 10-day course of Levaquin, a Prednisone dose pack, and continued use of a nebulizer at home.  A PFT demonstrated post-bronchodilator readings of an FVC of 100.9 percent predicted, an FEV-1 of 92.7 percent predicted, an FEV-1/FVC of 74 percent, and a DLCO-SB of 87.  A follow-up consultation in July 2015 included the Veteran's report that his symptoms were not much improved.  He had a cough with some whitish phlegm and body aches.  He sometimes felt shortness of breath (SOB), but not too often.  He had tried OTC medication without relief.  The Veteran was given impressions of asthma and OSA with CPAP.  In August 2015, he reported some improvement of symptoms with use of an inhaler.  However, he generally described a worsening of symptoms over the past weeks/months with more wheezing.  He also noted that he did not get over bronchitis episodes as quickly.  He most frequently had exacerbations after an URI, but recently had more constant symptoms.  He awoke about 2 a.m. with breathing difficulties.  He used a nebulizer and metered dose inhaler (MDI) about 3 times per day.  He was noted to have a feno level on breath test of 41 ppm, which was a slightly elevated level as often seen in asthma.  A computed tomography (CT) scan of the chest was interpreted as within normal limits.

i.  Time period prior to July 1, 2007

Applying the criteria to the facts of this case, the Board finds by a preponderance of the evidence that the criteria for a rating in excess of 10 percent for service-connected restrictive airways have not been met for the time period prior to July 1, 2007.  In this respect, the Board finds that it is not factually ascertainable that an increase of disability occurred within one year of the filing of claim on July 1, 2007 as the lay and medical evidence did not show that the Veteran's service-connected respiratory disorder (which did not include sleep apnea) increased in severity as it was manifested by asthma symptoms which did not require daily inhalational or oral therapy with PFT post-bronchodilator readings of an FEV-1 of 84.6 percent predicted, an FEV-1/FVC of 74 percent and a DLCO-SB of 92.7 percent predicted.  

At the outset, the Board observes that the increase in the Veteran's disability rating from 10 percent to 50 percent effective July 1, 2007 is due to the award of service connection for sleep apnea effective July 1, 2007.  The Board is prohibited by law from considering the average impairment of earning capacity due to sleep apnea prior to July 1, 2007 as service connection was not in effect.  38 U.S.C.A. § 5110.  Thus, the Board's consideration is limited to the average impairment of earning capacity due to the Veteran's service-connected respiratory disease, including asthma.

The Board further notes that, in considering the one year period prior to the filing of claim, the Board must determine whether it is factually ascertainable that an increase in disability occurred within one year from the date of the increase in disability, or the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997) (an effective date of award cannot be awarded prior to the date of the application when the increase in disability occurred prior to one year from the date of filing).

With respect to the Veteran's asthma, the Board observes that the Veteran received in service treatment for "reactive airways disease" which is generally considered a group of conditions that include reversible airway narrowing due to an external stimulation which generally results in wheezing, such as asthma, chronic obstructive pulmonary disease, and viral upper respiratory infections.  See https://en.wikipedia.org/wiki/Reactive_airway_disease.  The term is sometimes misused as a synonym for asthma.  Id.  

The Board additionally observes that the Veteran reported nighttime wheezing on his original VA examination in 1994, a VA clinician in May 2002 suspected that the Veteran had described asthma dating back to service, and an August 2002 VA clinician indicated that the Veteran likely had extrinsic asthma brought on by his service-connected recurrent respiratory tract infections.  Thus, the Board will consider the Veteran's asthma symptoms as part and parcel of his service-connected respiratory disability.

The evidence of record prior to July 1, 2007 included the Veteran's description of recurrent URI's with asthma symptoms which occurred approximately 3 to 4 times per year.  He used an inhaler for his asthma, but it was reported that his asthma had been under reasonable control since February 2007.  His first VA examination after filing the claim for an increased rating, dated June 2008, included PFT which demonstrated post-bronchodilator readings of an FEV-1 of 84.6 percent predicted, an FEV-1/FVC of 74, and a DLCO-SB of 92.7.  The Veteran was not taking daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  In fact, as late as August 2009, the Veteran reported using an inhaler once every couple of weeks.  

Additionally, the record contemporaneous in time to the one year period prior to July 1, 2007 did not reflect any lay or medical evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, the need for oxygen therapy, episodes of acute respiratory failure, the need for at least monthly visits to a physician for required care of exacerbations of asthma attacks, or the need for intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

As such, the Board finds that the Veteran did not meet the criteria for a rating greater than 10 percent for any time during the one year period prior to filing his increased rating claim. 

ii.  Time period since July 1, 2007

Applying the criteria to the facts of this case, the Board finds by a preponderance of the evidence that the criteria for a rating in excess of 50 percent for service-connected restrictive airways with sleep apnea have not been met for any time since July 1, 2007.  In this respect, the Board finds that the lay and medical evidence establishes that the Veteran's service-connected respiratory disorder (which includes sleep apnea) was manifested by PFT readings no worse than an FEV-1 of 62 percent predicted, an FEV-1/FVC of 74 percent and a DLCO (SB) of 87 percent predicted.

Here, the record reflects that the Veteran had a private PFT reading of an FEV-1 of 62 percent predicted.  A June 2008 VA examination demonstrated an FEV-1 of 74 percent and a June 2015 VA PFT revealed a DLCO (SB) of 87-percent predicted.  The other PFT results demonstrated greater respiratory capacity.  These readings fall well short of the criteria for a 60 percent rating under DCs 6600 and 6602.  

The record does not reflect maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), which is an alternate means to evaluate his respiratory disorder if of record.  See 71 Fed. Reg. at 52458.  There is no medical evidence cor pulmonale (right-sided heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by echo or cardiac catheterization), or need for oxygen therapy.  

The Veteran had an emergency room visit for bronchitis, but has never been diagnosed with an episode of acute respiratory failure.  There is no evidence of the need for at least monthly visits to a physician for required care of exacerbations of asthma attacks.  The Veteran only required one course of steroids (Prednisone dose pack) in June 2015 and, thus, did not require intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  He has not required a tracheotomy, and there is no evidence of chronic respiratory failure with carbon monoxide retention.  

As such, the Veteran has not met, or more nearly approximated, the criteria for a rating greater than 50 percent for his service-connected respiratory disorder for any time since July 1, 2007.

In so holding, the Board has found the Veteran's description of respiratory symptoms, to include breathing difficulty, recurrent episodes of URIs and asthma, daytime somnolence and fatigue, and the types of medications and treatments prescribed to be credible and consistent with the evidentiary record.  Notably, he has not described oxygen therapy, the need for at least monthly visits to a physician for required care of exacerbations of asthma attacks, or the use of intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  With regard to the extent and severity of his breathing difficulties, the Board places greater probative value on the PFT results which objectively measure his overall breathing capacity in multiple ways of measurement.  Similarly, the Board places greater probative weight on the clinical findings of VA and private physicians who possess greater expertise and training than the Veteran in evaluating the physical impairments caused by his respiratory diseases.

In sum, the Board finds by a preponderance of the evidence that the criteria for a rating greater than 10 percent for restrictive airway disease for the time period prior to July 1, 2007, and the criteria for a rating greater than 50 percent for sleep apnea with restrictive airway disease since July 1, 2007, have not been met.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

IV.  TDIU for time period prior to April 24, 2014

The Veteran has filed a claim of entitlement to TDIU.  He has reported to the Social Security Administration (SSA) having worked from August 1994 to April 24, 2014 as a Junior ROTC Instructor.  He earned $74,000 for his last year at work.  There is no information of record to the contrary.  Thus, the undisputed evidence establishes that the Veteran had been engaged in substantially gainful employment as of April 24, 2014.  See Bowling v. Principi, 15 Vet. App. 1, 7 (2001) (substantially gainful employment refers to, at the minimum, the ability to earn a living wage, and an individual is not engaged in substantially gainful employment if annual income is below the poverty threshold for one person).  Thus, as a matter of law, the undisputed evidence provided by the Veteran himself establishes that the Veteran was not entitled to TDIU for the time period prior to April 24, 2014 based upon the amount of his earned income.  Faust, 13 Vet. App. at 355-56.  Thus, the claim of entitlement to TDIU for the time period prior to April 24, 2014 is denied.

V.  Extraschedular consideration

The Board must also consider whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The Board notes that, in Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed Cir. 2014), the Federal Circuit Court stated that "[l]imiting referrals for extra-schedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities."  The Federal Circuit has recently held that, when considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's
symptoms with the assigned schedular ratings.  Yancy v. McDonald, No. 14-3390 (Fed. Cir. February 26, 2016).

As addressed below, the Board must remand the issue of entitlement to TDIU for the time period since April 24, 2014 for additional development, to include medical examination for a full description of the effects of the Veteran's service-connected disabilities upon his employment and ordinary activities.  As such, consistent with the holdings in Johnson and Yancy, the Board defers consideration of entitlement to referral for extra-schedular consideration pending final appellate review of the TDIU claim.

ORDER

The claim of entitlement to a rating in excess of 10 percent for restrictive airway disease for the time period prior to July 1, 2007 is denied.

The claim of entitlement to a rating in excess of 50 percent for sleep apnea with restrictive airway disease for the time period since July 1, 2007 is denied.

The claim of entitlement to TDIU for the time period prior to April 24, 2014 is denied.


REMAND

Unfortunately, the Board finds that another remand is necessary in order to fairly adjudicate the remaining claim on appeal.

The Veteran meets the criteria for eligibility for a schedular TDIU rating effective July 1, 2007.  See 38 C.F.R. § 4.16(a).  He is service-connected for sleep apnea with restrictive airway disease rated as 50 percent disabling effective July 1, 2007; lumbar strain rated as 20 percent disabling effective January 29, 2001; residuals of right ankle avulsion fracture rated as 10 percent disabling since September 9, 1999; plantar warts/fasciitis of the left foot rated as 10 percent disabling since September 9, 1999; tinnitus rated as 10 percent disabling since December 12, 2007; bilateral hearing loss rated as noncompensable since August 1, 1994; and tonsillitis rated as noncompensable since August 1, 1994.

As noted above, the Veteran worked full-time until April 2014, but was found disabled by SSA in April 2014 due to a primary diagnosis of "BACK DISORDER (DISC/DEGENERATIVE)" and a secondary diagnosis of "AFFECTIVE/MOOD DISORDER."

The Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As SSA identified the Veteran's service-connected back disability as contributing to his unemployability, the Board requires a medical examination for a full description of the effects of the Veteran's service-connected disability upon his employment and ordinary activities.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since June 2015.

2.  Upon completion of the above, the Veteran should be afforded appropriate VA examination(s) for a full description of the effects of his service-connected disability upon his employment and ordinary activities.  

The examiner is advised that the Veteran is service-connected for the following disabilities: sleep apnea with restrictive airway disease, lumbar strain, residuals of right ankle avulsion fracture, plantar warts/fasciitis of the left foot, tinnitus, bilateral hearing loss and tonsillitis.

The examiner is requested to describe the Veteran's employment and educational history.  Thereafter, the examiner should assess the functional impairment caused by the Veteran's service-connected disabilities in the aggregate (i.e., jointly), on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

A complete rationale should be provided for all opinions offered. 
 
3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


